DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/23/2020 these drawing are acceptable by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-23 are allows.
Regarding claims 1, 9, 16 and 21, the closest prior art recorded Sarikaya et al. (US 9,271,318 B2) and Jeanne et al. (US 2016/0330165 A1) teach a method for onboarding a wireless extender in a wireless residential network, the wireless residential network including at least a residential gateway and a mobile device connected to the residential gateway, the method comprising:

 	transmitting, using the mobile device, a request to the residential gateway to
add the wireless extender to the wireless residential network, the request including the MAC address or serial number obtained from the wireless extender.
	However, the combination of Sarikaya and Jeanne are fail to teach or fairly suggest
 	initiating, using the residential gateway, a protected onboarding operation that includes transmitting a unique onboarding trigger SSID to the wireless extender, the unique onboarding trigger SSID including an identifier with part or all of the MAC address or the serial number from the wireless extender;
 	detecting, using the wireless extender, the unique onboarding trigger SSID,
the unique onboarding trigger SSID being provided as a signal to initiate a standard
wireless protected setup (WPS) operation on the wireless extender; and
 	initiating, using the wireless extender, the standard WPS operation for establishing a wireless backhaul link between the wireless residential network and the wireless extender.

Claims 2-8, 10-15 and 17-20 are allows as being dependent directly or indirectly to the independent claims 1, 9, 16 and 21.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641